Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election of species of “treating GVHD,” without traverse, with their remarks filed 2-26-21 is acknowledged.

Upon reconsideration, the election of species requirement has been withdrawn.

Claims 1-19 are pending and under examination.

M.P.E.P. § 201.06 describes a “divisional’ application as follows: 

“A later application for an independent or distinct invention, carved out of a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United States and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application. The divisional application should set forth at least the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.  A continuation-in-part application should not be designated as a divisional application. The Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to continuation-in-part applications, stating that "the protection afforded by section 121  to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).  Thus the disclosure presented in a divisional application must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application. 

A divisional application is often filed as a result of a restriction requirement made by the examiner.  The divisional application may be filed under 37 CFR 1.53(b)  (or 37 CFR 1.53(d)  if the application is a design application, but not an international design application). The inventorship in the divisional application must include at least one inventor named in the prior-filed application, and the divisional application must claim the benefit of the prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c). See 37 CFR 1.78, especially paragraphs (d) and (e), and MPEP § 211 et seq. for additional requirements and more information regarding entitlement to the benefit of the filing date of a prior-filed copending application.”

“35 U.S.C. § 121 Divisional applications” states the following:

“If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.  If the other invention is made the subject of a divisional application which complies with the requirements of section 120 it shall be entitled to the benefit of the filing date of the original application. A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application….”

The first paragraph of the instant application indicates that it “is a divisional of 14660484, which is a divisional of 13240009, which is a continuation of 12063373…;” however, the instantly claimed methods of treating GvHD / methods of treating cancer were not restricted away from the invention claimed in the parent case, 14660484 (now U.S. Patent No. 9974808), drawn to a “method of treating cancer, comprising administering a genetically modified T cell population, that is CD4+ or CD8+, to a patient in need thereof, the genetically modified T cell population, that is CD4+ or CD8+, having been prepared by the steps comprising: a) activating lymphocytes in vitro in a cell-free medium with at least two specific activating receptor agonist antibodies that are able to drive lymphocyte activation, wherein one of the lymphocyte activating receptor 
medium, to an effective amount of interleukin added to the medium, wherein the interleukin is at least IL-7 and IL-15, able to selectively expand populations of memory T cells;  and c) inserting and expressing an exogenous gene by means of an appropriate vector into the lymphocytes as obtained in b) to produce a genetically modified memory T cell population that is CD4+ or CD8+;  wherein the effective amount of the interleukin added to the medium is from 5 ng/ml to 
50 ng/ml;  wherein the medium and interleukin of step b) are replaced every 3 to 4 days;  and wherein about 80% of both CD8+ and CD4+ T- cells of steps b) and c) are positive for the marker CD62L and marker CD127 and are central memory T-lymphocytes.”

Indeed, had the methods of claims 1 and 11 from the instant application been presented with the claims as filed in the 13240009 application they would have been put into invention Group II as set forth in the restriction requirement mailed 4-6-12.

Therefore, the instant application appears to be inappropriately identified as a divisional when it is in fact of continuation of the '484 application.  

Appropriate correction of the ADS and first paragraph of the specification is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9974808 in view of in view of Eshhar et al. (20130156794, cited herewith) and Bondanza et al. (Blood. 2006; 107:1828-1836, cited herewith).

Claim 1 of the ‘808 is drawn to “a method of treating cancer, comprising administering a genetically modified T cell population, that is CD4+ or CD8+, to a patient in need thereof, the genetically modified T cell population, that is CD4+ or CD8+, having been prepared by the steps comprising: a) activating lymphocytes in vitro in a cell-free medium with at least two specific activating receptor agonist antibodies that are able to drive lymphocyte activation, wherein one of the lymphocyte activating receptor agonist antibodies is specific for CD3 polypeptide and the other lymphocyte activating receptor agonist antibody is specific for CD28;  b) exposing activated lymphocytes in vitro, in a cell-free medium, to an effective amount of interleukin added to the medium, wherein the interleukin is at least IL-7 and IL-15, able to selectively expand populations of memory T cells;  and c) inserting and expressing an exogenous gene by means of 

Claims 2-9 of the ‘808 are dependent on claim 1 and recite various additional limitations that mirror those recited in the dependent claims of the instant application.

However, ‘808 does not explicitly claim “A method of treating or preventing graft versus host disease (GvHD), in a patient in need thereof, wherein the GvHD results from administering a genetically modified T cell population, that is CD4+ and/or CD8+, to a patient in need thereof, the method comprising administering an effective amount of ganciclovir to the patient in need thereof; the genetically modified T cell population, that is CD4+ or CD8+, having been prepared by the steps comprising: a) activating lymphocytes in vitro in a cell-free medium with at least two specific activating receptor agonist antibodies that are able to drive lymphocyte activation, wherein one of the lymphocyte activating receptor agonist antibodies is specific for CD3 polypeptide and the other lymphocyte activating receptor agonist antibody is specific for CD28; b) exposing activated lymphocytes in vitro, in a cell-free medium, to an effective amount of interleukin added to the medium, wherein the interleukin is at least IL-7 and IL-15, able to selectively expand populations of memory T cells; and c) inserting and expressing at least one exogenous gene by means of an appropriate vector, into the lymphocytes as obtained in b) to produce a genetically modified memory T cell population that is CD4+ or CD8+; wherein the at least one exogenous gene comprises a thymidine kinase suicide gene; wherein the effective amount of the interleukin added to the medium is from 5 ng/ml to 50 ng/ml; wherein the medium and interleukin of step b) are replaced every 3 to 4 days; and wherein about 80% of both CD8+ and CD4+ T-cells of steps b) and c) are positive for a CD62L marker and a CD127 marker, and the genetically modified T cell population further comprises central memory T-lymphocytes,” or “A method of treating cancer, comprising administering a genetically modified T cell population, that is CD4+ or CD8+, to a patient in need thereof, the genetically modified T cell population, 

Eshhar describes how the introduction of a chimeric antigen receptor(s) they refer to as a “T-body”/“T-bodies” into antigen specific T cells, in particular virus-specific T cells, is a promising approach for allogeneic adoptive cell therapy (ACT) (see, e.g., paragraphs 114, 166, 169).  That said, Eshhar additionally teaches that as a safety measure allogeneic T cells can be transduced with suicide gene which could be activated if GvHD were to develop (see paragraph 127), citing the work of Bondanza et al.

Bondanza teaches the modification of cells to be used for allogeneic hematopoietic cell transplantation with herpes simplex virus-thymidine kinase suicide gene as a safety switch for controlling GvHD should it arise (see Introduction).  

Bondanza further teaches “Genetic modification of T lymphocytes with a retroviral vector (RV) expressing the herpes simplex virus-thymidine kinase (TK) suicide gene confers selective TK+ lymphocytes. These results warrant the clinical investigation of CM suicide gene-modified human T lymphocytes for safe and effective allo-HCT.” (see Abstract).

Given the reference teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated modify (i) further modify the genetically modified memory T cell population of the reference claims such that said cells further comprise an exogenous gene comprising a thymidine kinase suicide gene and (ii) in the instance where the patient being treated, e.g., for cancer, with the genetically modified memory T cell population of the reference claim has either successfully completed their course of treatment, and wishes to eliminate the administered cells, or in the instance the patient being treated shows signs of GvHD, then it would be obvious to the ordinarily skilled artisan to administer an effective amount of ganciclovir so as to eliminate the circulating TK+ cells, consistent with the teachings of Eshhar and Bondanza.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claim are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644